Case: 13-30979      Document: 00512558849         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-30979                                  FILED
                                  Summary Calendar                          March 12, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
REGINALD LOMBARD,

                                                 Plaintiff-Appellant

v.

LANGLEY PRODUCTIONS; VIACOM INTERNATIONAL,
INCORPORATED,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-4730


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The judgment of the district court is affirmed. The Plaintiff has stated
no ground for federal jurisdiction. If he intends his complaint to be defamation,
he says nothing about residence or extent of damages required for diversity
jurisdiction over a state law claim. It is not case citations he lacks; but he
alleges no injury protected by federal law.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.